Title: From David Humphreys to Ephraim Fenno, 17 January 1783
From: Humphreys, David
To: Fenno, Ephraim


                        
                            Head Quarters Newburgh Janry 17th 1783
                        
                        The Commander in Chief expects wherever there are two Field Officers with the Regt on the Lines, that one of
                            them will take the command of the Posts at Kings Ferry & at other times, that the senior Officer present will have
                            the general superintendance of them.
                        As to the salted provisions which is in danger of being spoiled; His Excellency thinks, if it is the property
                            of the present Contractors, this Commissary at Kings Ferry ought to be informed of it, that he may take measures to have
                            it issued, or put in better order; and indeed if it belongs to the public, he wishes similar measures may be adopted—without delay—I am &c.
                        
                            D. Humphrys A.D.C.
                        
                    